Reasons for Allowance

Claims 1-3, 5-8, and 12-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: The Patent Appeal Board reversed the examiner’s final rejection mailed 7/21/20.  The examiner has reviewed the prior art history and found new art, Viens et al. US Patent Application Publication 2016/0015572.  Viens teaches an absorbent tampon comprising:
a primary absorbent member 160 having an insertion end 110 and a
withdrawal end 120 disposed opposite the insertion end 110 (paragraph 0024; Figure 1), the primary absorbent member 160 comprising at least one layer of
fibrous absorbent material 170 (paragraph 0025; Figures 2 and 3), the primary absorbent member and/or the at least one layer thereof having been needlepunched (paragraphs 0030, 0047-0048) to an extent sufficient to impart the primary absorbent member with a Z-direction fiber integration (paragraphs 0031, 0048).  Viens teaches Z-direction fiber entanglement.  However, Viens does not teach or suggest clusters are formed in the absorbent material and specifically does not teach either or both of an area of a third largest Z-cluster of greater than 0.01 mm/“2: and an average area of top three clusters of at least 0.02 mm“2.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781